 1

 2

 3

 4

 5

 6

 7

 8                                       UNITED STATES DISTRICT COURT

 9                                     EASTERN DISTRICT OF CALIFORNIA

10

11       JOHNNY BAKER,                                            No. 1:18-cv-01642-SKO (HC)
12                           Petitioner,
13              v.                                                AMENDED ORDER REQUIRING
                                                                  RESPONDENT TO FILE A RESPONSE
14       S. LAKE, et al.,
15                           Respondents.
16

17             Petitioner, Johnny Baker, is a federal prisoner proceeding pro se with a petition for writ of
18
     habeas corpus pursuant to 28 U.S.C. § 2241. This Order corrects an error in the previous Order
19
     Requiring Respondent to File a Response (Doc 4), but does not change any of the previously set
20
     deadlines.1
21
                                                    PROCEDURAL HISTORY
22

23             The Court has conducted a preliminary review of the petition. Whether Petitioner is entitled

24   to relief is not clear from the face of the petition. 28 U.S.C. § 2243. Accordingly, pursuant to Rule
25   4 of the Rules Governing Section 2254 Cases and Fed. R. Civ. P. 16,2 the Court hereby ORDERS:
26
27   1
       Petitioner’s name has been corrected in this order.
     2
       The Federal Rules of Civil Procedure "apply to proceedings for habeas corpus . . . to the extent that the practice in
28   those proceedings (A) is not specified in a federal statute, the Rules Governing Section 2254 Cases, or the Rules
                                                                  1
 1                     1.       Respondent shall file a response to the Petition3 within sixty (60) days
 2                              of the date of service of this order. See Rule 4, Rules Governing Section
 3
                                2254 Cases; Cluchette v. Rushen, 770 F.2d 1469, 1473-74 (9th Cir. 1985)
 4
                                (court has discretion to fix time for filing a response). A response can be
 5
                                made by filing one of the
 6

 7                              following:

 8                              a.        An answer addressing the merits of the petition. Respondent shall

 9                                        include with the answer any and all transcripts or other documents
10
                                          necessary for resolution of the issues presented in the petition. See
11
                                          Rule 5, Rules Governing Section 2254 Cases.
12
                                b.        A motion to dismiss the petition. A motion to dismiss shall include
13
                                          copies of all findings and dispositive rulings. See Rule 5, Rules
14

15                                        Governing Section 2254 Cases.4

16                     2.       If Respondent files an answer to the petition, Petitioner may file a reply
17                              within thirty (30) days of the date Respondent's answer is filed with the
18
                                Court. If no reply is filed, the petition and answer are deemed submitted at
19
                                the end of thirty (30) days.
20
                       3.       If Respondent files a motion to dismiss, Petitioner shall file an opposition
21

22
     Governing Section 2255 Cases; and (B) has previously conformed to the practice in civil actions." Fed. R. Civ. P.
23   81(a)(4). Rule 12 also provides that "[t]he Federal Rules of Civil Procedure . . ., to the extent that they are not
     inconsistent with any statutory provisions or these rules, may be applied to a proceeding under these rules." Rule 12,
24   Rules Governing Section 2254 Cases.
     3
        Respondent is advised that a scanned copy of the Petition is available in the Court's electronic case filing system
     (CM/ECF).
25   4
       Rule 4 of the Rules Governing Section 2254 Cases provides that upon the Court's determination that summary
     dismissal is inappropriate, the "judge must order the respondent to file and answer, motion, or other response . . . or to
26   take other action the judge may order." Rule 4, Rules Governing Section 2254 Cases (emphasis added); see also
     Advisory Committee Notes to Rules 4 and 5 of Rules Governing Section 2254 Cases (stating that a dismissal may
27   obviate the need for filing an answer on the substantive merits of the petition and that the Attorney General may file a
     motion to dismiss for failure to exhaust); White v. Lewis, 874 F.2d 599, 602-03 (9th Cir. 1989) (providing that motions
28   to dismiss pursuant to Rule 4 are proper in a federal habeas proceeding).
                                                                  2
 1                          or a statement of non-opposition within fourteen (14) days of the date that
 2                          Respondent's motion is filed with the Court. If no opposition is filed, the
 3
                            motion to dismiss is deemed submitted at the expiration of twenty-one (21)
 4
                            days. Any reply to an opposition to the motion to dismiss shall be filed
 5
                            within seven (7) days after the opposition is served.
 6

 7                   4.     Unless already submitted, both Respondent and Petitioner shall complete

 8                          and return to the Court within thirty (30) days a Consent/Decline form

 9                          indicating whether the party consents or declines to consent to jurisdiction
10
                            of a United States Magistrate Judge pursuant to 28 U.S.C. § 636(c)(1).
11
                     5.     The Clerk of Court is directed to serve a copy of the petition on the Office
12
                            of the United States Attorney for the Eastern District of California, the
13
                            United States Bureau of Prisons, and the Litigation Coordinator for the
14

15                          United States Penitentiary at Atwater.

16            All motions shall be submitted on the record and briefs filed without oral argument unless
17   otherwise ordered by the Court. Local Rule 230(l). Extensions of time will only be granted upon
18
     a showing of good cause. All provisions of Local Rule 110 are applicable to this order.
19

20   IT IS SO ORDERED.

21
     Dated:     January 4, 2019                                   /s/   Sheila K. Oberto             .
22                                                     UNITED STATES MAGISTRATE JUDGE
23

24

25

26
27

28
                                                       3
